WOODLEY, Judge.
Tht offense is kidnapping (Art. 1177a Vernon’s Ann.P.C.); the punishment, 18 years.
The indictment alleged that appellant did “forcibly detain, forcibly confine, forcibly conceal and fraudulently entice away Charlie Williams for the purpose and with the intent of taking, receiving, demanding and extorting from the said Charlie Williams, the person so restrained as aforesaid, valuable things, to-wit: information from the said Charlie Williams as to the whereabouts of a guest of the Hotel Marshall, He ⅝ *
The state’s evidence is sufficient to sustain a finding by the jury that appellant and his companions took Charlie Williams, Bell Captain at the Hotel Marshall, at gun point from the hotel out into the country and through force and threats and firing the pistol, tried to ascertain from him the whereabouts of a prostitute who was brought to the hotel the previous day by appellant and had registered as Mrs. Jo Johnson.
The state’s evidence further reflects that the prostitute had checked out of the hotel and gone to Mexico, leaving a note for appellant advising him that she was going to Louisiana, and that he received the note from the Hotel Clerk by identifying himself as “Johnson” before he restrained and assaulted the bellboy.
Also the evidence shows that appellant had previously accompanied the prostitute to other places where she had plied her trade and had received most of the money she had received.
The statute under which appellant was tried and convicted relates to kidnapping “for the purpose or with the intent of taking or receiving or demanding or extorting * * * any money or valuable things.”
The controlling question on this appeal is whether information concerning the whereabouts of the prostitute comes within the term “valuable things.”
The state relies upon Crum v. State, 131 Tex.Cr.R. 631, 101 S.W.2d 270. There the “valuable thing” extorted was a warranty deed which the kidnapped person was forced to sign and acknowledge. We said:
“Appellant contends that the only thing which was extorted from Harvey Crum was his signature and not the alleged deed, that she was entitled to a peremptory instruction from the court which the court declined to give. If she had merely compelled him, by the means employed by her and her associates as disclosed by this record, to sign his name upon a blank piece of paper, then her position might be well taken; but the proof of this case shows that she forced him to sign his name to a warranty deed conveying to her certain real estate and forced him to acknowledge the deed which she immediately placed on record. By said acts *256she obtained a muniment of title to the real estate. The signature and acknowledgment of the deed were the means by and through which the title to the real estate passed from the victim to the appellant. It is manifest that without his signature and acknowledgment of the deed it would not have been a deed and she should not have obtained anything of value. If, as appellant contends, she obtained nothing but his signature, he could not have sustained a suit for damages except for personal injuries and physical pain and suffering.”
Though the prostitute may have been useful and of value to appellant, information as to her whereabouts was at most an intangible advantage and was not “a valuable thing.” The state’s evidence shows that Williams did not know the whereabouts of the prostitute or who the men were who had taken her away from the hotel.
The evidence shows appellant’s guilt of the misdemeanor offense of false imprisonment (Art. 1169 V.A.P.C.). It is not sufficient to sustain the conviction for the capital felony offense of kidnapping defined by Art. 1177a V.A.P.C.
The judgment is reversed and the cause remanded.